         Case 1:20-cv-01666-MKV Document 62 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
 IBE TRADE CORP. et al.,                                      DOC #:
                                                              DATE FILED: 6/14/2021
                           Plaintiffs,

                    -against-                                  1:20-cv-1666 (MKV)

                                                                     ORDER
  ALEXANDER ANATOLYEVICH
  DUBINSKY et al.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the remaining parties shall appear for a default judgment

hearing on July 2, 2021 at 10:00 AM. The hearing will be held by telephone. To join, dial 888-

278-0296 and enter access code 5195844.

       IT IS FURTHER ORDERED that submissions in connection with the hearing, including

any opposition to the motion for a default judgment [ECF #54], shall be filed by June 22, 2021.

The parties are directed to consult the Default Judgment Procedure set forth in the Court’s

Individual Rules of Practice in Civil Cases. IT IS FURTHER ORDERED that Plaintiffs shall

serve a copy of this Order on Defendant Dubinsky.

SO ORDERED.
                                                     _________________________________
Date: June 14, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
